Citation Nr: 0911799	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-38 066	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for actinic keratosis, 
currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to August 
1992, and from February 2002 to February 2003.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2004 rating action that denied 
a compensable rating for actinic keratosis.

In January 2007, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of May 2007, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By rating action of November 2008, the RO granted a 10% 
rating for actinic keratosis from February 2003.  The matter 
of a rating in excess of 10% remains for appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's actinic keratosis occupies an area of less 
than 12 square inches  (77 sq. cm.), does not affect 20% to 
40% of his entire body or exposed areas, does not involve 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 1 feature or paired set of features, and does not impair 
the function of any affected body part.




CONCLUSION OF LAW

The criteria for a rating in excess of 10% for actinic 
keratosis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805, 7806, 7818, 7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

An October 2003 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and notified them of the type of 
evidence required to establish entitlement to a higher rating 
(evidence showing that a disability had worsened).  A post-
rating March 2006 RO letter informed him that, if an increase 
in disability was found, a disability rating would be 
determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, their severity and duration, and 
their impact upon employment.  That 2006 letter also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to higher compensation - 
e.g., competent lay statements describing symptoms, medical 
records, employer statements, and other evidence showing a 
worsening of the disability.  Thereafter, the Veteran and his 
representative were afforded opportunities to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

Additionally, the latter 2003 RO letter provided notice that 
the VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he provided 
enough information, and, if needed, authorization, to obtain 
them, and further specified what records the VA had received; 
what records the VA was responsible for obtaining, to include 
Federal records; and the type of records that the VA would 
make reasonable efforts to get.  The Board thus finds that 
the 2003 and 2006 RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the initial rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudications, in that his claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2003 and 
2006 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in November 2008 (as 
reflected in the Supplemental Statement of the Case (SSOC)).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the rating code information was furnished to 
the Veteran in the September 2004 SOC and the November 2008 
SSOC, and that this suffices for Dingess/Hartman.  The RO 
afforded him proper notice pertaining to the degree of 
disability and effective date information in the March 2006 
letter. 
    
Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, including post-service VA and 
private medical records up to 2008.  The Veteran was afforded 
VA examinations in February 2004 and August 2008.  A 
transcript of the veteran's January 2007 Board hearing 
testimony has been associated with the claims folder and 
considered in adjudicating this claim.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
September 2007, the Veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence for 
consideration in connection with the matter on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran contends that his actinic keratosis is more 
disabling than currently evaluated, and he gave testimony to 
that effect at the January 2007 Board hearing.

By rating action of September 1992, service connection was 
originally established for scars as residuals of excision of 
basal cell carcinomas of the left neck and right elbow.  By 
rating action of April 2004, the description of the service-
connected skin disability was changed to actinic keratosis.  

DCs 7818 and 7819 (38 C.F.R. § 4.118) provide that malignant 
(other than malignant melanoma) and benign skin neoplasms, 
respectively, are rated as disfigurement of the head, face, 
or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  If a skin malignancy 
requires therapy and treatment is confined to the skin, 
applicable provisions for a 100% rating do not apply.

Under the criteria of DC 7800 (38 C.F.R. § 4.118), 
disfigurement of the head, face, or neck with 1 
characteristic of disfigurement warrants a 10% rating.  A 30% 
rating requires visible or palpable tissue loss, and either 
gross distortion or asymmetry of  1 feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or 2 or 3 characteristics of 
disfigurement.  A 50% rating requires visible or palpable 
tissue loss, and either gross distortion or asymmetry of 2 
features or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
4 or 5 characteristics of disfigurement.  An 80% rating 
requires visible or palpable tissue loss, and either gross 
distortion or asymmetry of 3 or more features or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or 6 or more characteristics 
of disfigurement.

The 8 characteristics of disfigurement are scars 5 or more 
inches (13 or more cm.) in length; scars at least .25 inch 
(.6 cm.) wide at the widest part; the surface contour of the 
scar is elevated or depressed on palpation; the scar is 
adherent to underlying tissue; the skin is hypo- or 
hyperpigmented in an area exceeding 6 square inches  (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches  (39 
sq. cm.); underlying soft tissue is missing in an area 
exceeding 6 square inches  (39 sq. cm.); or the skin is 
indurated and inflexible in an area exceeding 6 square inches  
(39 sq. cm.).   

Under the criteria of DC 7801 (38 C.F.R. § 4.118), scars that 
involve an area other than the head, face, or neck that are 
deep or that cause limited motion, with an area or areas 
exceeding 6 square inches (39 sq. cm.), warrant a 10% rating.  
A 20% rating requires an area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30% rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40% rating 
requires an area or areas exceeding 144 square inches (929 
sq. cm.).  A deep scar is one associated with underlying soft 
tissue damage.

Under the criteria of DC 7802 (38 C.F.R. § 4.118), scars that 
involve an area other than the head, face, or neck that are 
superficial and that do not cause limited motion, but involve 
an area of 144 square inches (929 sq. cm. or greater), 
warrant a 10% rating.  10% is the only rating assignable 
under DC 7802.  Scars in widely separated areas, as on 2 or 
more extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25 (2008).  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under the criteria of DC 7803 (38 C.F.R. § 4.118), 
superficial scars that are unstable warrant a 10% rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
10% is the only rating assignable under DC 7803.

Under the criteria of DC 7804 (38 C.F.R. § 4.118), 
superficial scars that are painful on examination warrant a 
10% rating.  A superficial scar is one not associated with 
underlying soft tissue damage.  10% is the only assignable 
under DC 7804.

Under the criteria of DC 7805 (38 C.F.R. § 4.118), scars may 
also be rated on the basis of any related limitation of 
function of the body part which they affect.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, of 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

In this case, actinic keratosis may also be rated analogous 
to dermatitis or eczema. Under the criteria of DC 7806 
(38 C.F.R. § 4.118), dermatitis or eczema that affects at 
least 5%, but less than 20%, of the entire body or exposed 
areas, or requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during a past 12-month period 
warrants a 10% rating.  A 30% rating requires dermatitis or 
eczema that affects 20% to 40% of the entire body or exposed 
areas, or requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during a 
past 12-month period.  A 60% rating requires that more than 
40% of the entire body or exposed areas be affected, or 
requires constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a 
past 12-month period.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 10% is not warranted for the veteran's actinic keratosis 
under any applicable rating criteria at any time during the 
rating period under consideration.    

March 2002 examination by R. K., M.D., showed a .4 cm. pearly 
area on the right lateral orbital area, and the examiner felt 
that underlying telangestasia with associated basal cell 
carcinoma needed to be ruled out.  Recurrent basal cell 
carcinoma also needed to be ruled out with respect to pearly 
areas on the right upper back at the edge of a previous scar.  
There were diffuse actinic erythematous keratotic papules 
consistent with actinic keratosis across the forehead and 
temples, and scattered about the cheeks.  Otherwise the 
examination was negative for melanocytic dysplasia or other 
melanotic lesions that were significant for being suspicious 
for melanoma.

April 2003 examination at Northeast Florida Primary Care 
revealed actinic keratosis on the forehead and suspicion of 
basal cell cancer of the scalp, but evaluation in May by M. 
C., D.O., showed new spots on the scalp that were sometimes 
itchy and painful, but there were no suspicious lesions.  In 
September, Dr. M. C. stated that the Veteran routinely 
presented with new pre-cancerous lesions (actinic keratoses), 
and 5 actinic keratoses were currently identified and treated 
via cryosurgical destruction.  

February 2004 VA examination showed a few actinic keratoses 
on the scalp, particularly in the forehead area.    

In September 2007, the Veteran underwent excision of a .9 cm. 
right elbow basal cell carcinoma by Dr. M. C.; a 1 cm. right 
shoulder lesion was also excised.  In an October 2007 
statement, Dr. M. C. noted that 9 new lesions were treated by 
cryosurgical destruction in September.  In addition, 2 basal 
cell skin cancers were removed by surgical destruction.  
Despite his aggressive sun avoidance and sun protection 
practices, the Veteran continued to develop pre-cancerous and 
cancerous lesions.

On August 2008 VA dermatological examination, the examiner 
noted that the veteran's actinic keratosis was intermittent 
and involved reddened scattered patches at the scalp, 
forehead, side of the face, forearms, and both shoulder 
areas.  There were no systemic symptoms.  Current examination 
showed 15 hypopigmented areas of skin and 75 reddened areas 
of skin at the face, neck, shoulders, and scalp from liquid 
nitrogen and cream treatments.  Unretouched color photographs 
of these areas were associated with the examination report.  
Less than 5% of the veteran's total body area was affected.  
Greater than 5% but less than 10% of exposed areas were 
affected.  There was no focal active actinic keratosis.  
There were 4 larger hypopigmented areas of skin: 1 inch X 5/8 
inch and .5 inch X .5 inch on the right shoulder; .5 inch X 
.25 inch on the posterior right shoulder; and .5 inch X 3/8 
inch on the right antecubital forearm.  The latter forearm 
area was slightly raised 1/16 inch.  Less than 5% of the 
veteran's total body area was affected, and 0% of exposed 
areas were affected.  The diagnoses were residuals of actinic 
keratosis, and residuals of right upper extremity basal cell 
carcinoma excision.  The examiner opined that the veteran's 
treatment for actinic keratosis and basal cell skin cancers 
produced only minimal disfigurement, and that no functional 
impairment was caused by the skin conditions.

As documented above, the Board finds that the medical 
evidence from 2002 to 2008 does not indicate at least the 
level of skin disability that would warrant a schedular 
rating in excess of 10% at any time under any applicable 
rating criteria.  In this regard, the Board notes that 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss, and either gross distortion or 
asymmetry of 1 feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or 2 or 3 characteristics of disfigurement have not 
been shown such as to warrant a 30% rating under DC 7800.  
Neither does the actinic keratosis affect 20% to 40% of the 
veteran's entire body or exposed areas, or require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks 
or more, but not constantly, during a 12-month period such as 
to warrant a 30% rating under DC 7806.  Lastly, the veteran's 
actinic keratosis does not involve scars in an area other 
than the head, face, or neck that are deep or that cause 
limited motion, with an area or areas exceeding 12 square 
inches (77 sq. cm.) such as to warrant a 20% rating under DC 
7801.  

The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's actinic 
keratosis, but finds that no higher evaluation is assignable.  
There is no basis for further consideration of the criteria 
for rating scars under     DCs 7802, 7803, 7804, or 7805, 
inasmuch as 10% is the maximum rating available under DCs 
7802, 7803, and 7804, and the August 2008 VA dermatological 
examiner has stated that the veteran's skin conditions did 
not impair the function of any body part involved.
 
Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
veteran's actinic keratosis has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The veteran's 
symptoms and clinical findings as documented in numerous 
medical reports from 2002 to 2008 do not objectively show 
that his skin disability markedly interferes with employment 
(i.e., beyond that contemplated in the assigned schedular 
rating throughout this period), or requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In light of 
the veteran's numerous basal cell carcinomas, in March 2002 
Dr. R. K. recommended that he should make every effort to 
minimize his sun exposure to include sun protection measures, 
protective clothing, and screens, and avoiding sun exposure 
as much as possible.  Any type of change in his work station 
that could be achieved to help him minimize sun exposure was 
felt to be very helpful.  In June 2002, Dr. M. C. noted that 
it would be in the veteran's best interest to be given indoor 
work duty, given his history of basal cell carcinoma, actinic 
keratosis, and significant actinic damage, as additional sun 
exposure would increase his risk of developing skin cancer.  
In October 2002, Dr. M. C. noted that the Veteran had been 
treated for additional signs of sun damage and pre-cancerous 
lesions (actinic keratosis), and that he was at a 
significantly increased risk for the development of 
additional cutaneous carcinomas, as additional sun exposure 
would continue to increase his risk for skin cancer.  As a 
result, the doctor recommended that sun exposure be severely 
limited, and that the Veteran work indoors and limit his 
outdoor recreational activities to those required for his 
survival.  In January 2007, the veteran's employer stated 
that the Veteran was limited to indoor work conditions at his 
job based on recommendations from a treating dermatologist.  
At the January 2007 Board hearing, the Veteran testified that 
he worked on a full-time basis indoors at an aircraft 
manufacturing plant with his supervisor's understanding that 
he was limited to indoor work duties.  In March 2008, Dr. M. 
C. noted that the Veteran had done well with indoor work, as 
there were less new carcinomas and lesions.  The Board thus 
finds that the schedular rating is adequate in this case, and 
concludes that the criteria for invoking the procedures set 
forth in 38 C.F.R.            § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that a rating 
in excess of 10% for actinic keratosis is not warranted under 
any pertinent provision of the rating schedule at any time 
during the rating period under consideration, and the claim 
must thus be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10% for actinic keratoses is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


